Citation Nr: 1509534	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits for residuals of cardiac catheterization surgery, to include a punctured artery, pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses resulting from private hospitalization in September and October 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The issues of entitlement to payment or reimbursement of unauthorized medical expenses is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A preliminary review of the record reflects that further development is necessary.  While a VA opinion was obtained concerning whether the arterial puncture was due to VA carelessness, negligence, judgment error, or fault on behalf of the VA surgical care provided to the Veteran, the Veteran has also argued that his post-surgical treatment was negligent and that VA negligently discharged him while he was still internally bleeding.  See November 2010 Notice of Disagreement and December 2012 Substantive Appeal.  No opinion has been provided concerning the post-surgical treatment of the hematoma.  Accordingly, a remand for a VA opinion is necessary. 

As noted above, the AOJ issued an October 2010 rating decision denying compensation under 38 U.S.C.A. § 1151, an issue which has been adjudicated above.  Additionally, in an April 2010 administrative decision, the Tampa VA Medical Center considered and denied payment or reimbursement of the unauthorized medical expenses incurred by the Veteran as a result of his private hospitalization at the Bartow Regional Medical Center in September and October 2009.  In a May 2010 written statement to his accredited representative which was later forwarded by that representative to VA, the Veteran expressed disagreement with this determination.  He explicitly indicated his belief that VA ought to be responsible for these medical expenses, and included a copy of the April 2010 VA determination with his statement.  The Board finds this written statement, specifically referencing the April 2010 denial and subsequently forwarded to VA by the representative, to constitute a notice of disagreement regarding the denial of payment or reimbursement of unauthorized medical expenses.  To date, a statement of the case has not been issued the Veteran regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the AOJ for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate VA medical professional who does not work at the Tampa VA facility.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

The examiner must address the following questions:

(a) Whether there was any failure to timely diagnose and properly treat the hematoma?

(b) Whether additional disability was proximately caused by (1) any carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault by VA or (2) an event not reasonably foreseeable during the course of post-surgical treatment of the hematoma?  

 The examiner must discuss the Veteran's assertion that he was still bleeding internally at the time of discharge and further treatment or testing should have been performed prior to his discharge.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

2.  The AOJ must issue a statement of the case that addresses the issue of entitlement to payment or reimbursement of unauthorized medical expenses.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  This issue need not be returned to the Board unless appellate review is otherwise perfected.  

3. Thereafter, readjudicate the claim for entitlement to compensation for residuals of a cardiac catheterization surgery, to include a punctured artery, under the provisions of 38 U.S.C.A. § 1151.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




